Case:19-00462-MCF Doc#:30 Filed:07/02/20 Entered:07/02/20 10:27:14                                              Desc:
                   Official Adv Summons Page 1 of 2
                                 UNITED STATES BANKRUPTCY COURT
                                         District of Puerto Rico




IN THE MATTER OF:
                                                             Case No. 19−06224
JUAN CARLOS PRADO NICASIO
                                                             Chapter 13
Debtor(s)


JUAN CARLOS PRADO NICASIO                                    ADVERSARY NUMBER 19−00462
Plaintiff(s)

v.
                                                                           FILED & ENTERED ON 7/2/20
FERRETERIA MONTALVO, INC.
Defendant




                             SUMMONS IN AN ADVERSARY PROCEEDING

    YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons
with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United
States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

Jose V Toledo Fed Bldg & US Courthouse
300 Recinto Sur Street, Room 109
San Juan, PR 00901

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

ADA M CONDE
1611 LAW AND JUSTICE FOR ALL INC
PO BOX 13268
SAN JUAN, PR 00908−3268

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT
TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE
TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THIS COMPLAINT.




                                                             By: JOSE ROMO (Deputy Clk)
Case:19-00462-MCF Doc#:30 Filed:07/02/20 Entered:07/02/20 10:27:14                                 Desc:
                   Official Adv Summons Page 2 of 2



                                  CERTIFICATION OF SERVICE

I,__________________________ (name), certify that service of this summons and a copy of the
complaint was made ____________________(date) by:


[ ] Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:



[ ] Personal Service: By leaving the process with the defendant or with an officer or agent of
defendant at:



[ ] Residence Service: By leaving the process with the following adult at:



[ ] Certified Mail Service on an Insured Depository Institution: By sending the process by certified
mail addressed to the following officer of the defendant at:



[ ] Publication: The defendant was served as follows: [Describe briefly]



[ ] State Law: The defendant was served pursuant to the laws of the State of __________, as
follows:[Describe briefly]



If service was made by personal service, by residence service, or pursuant to state law, I further certify
that I am, and at all times during the service of process was, not less than 18 years of age and not a
party to the matter concerning which service of process was made.


Under penalty of perjury, I declare that the foregoing is true and correct.

Date ______________________________ Signature ______________________________


Print Name:                                        ______________________________

Business Address:                                  ______________________________
                                                   ______________________________
                                                   ______________________________
